


Exhibit 10.1

 

AMENDMENT NO. 1, dated as of ___________, _____, to the CHANGE OF CONTROL
EMPLOYMENT AGREEMENT (the “Agreement”), dated as of __________, _____ by and
between MEDTRONIC, INC. (the “Company”) and __________________ (the
“Executive”).

 

WHEREAS, the Company and the Executive have previously entered into the
Agreement;

 

WHEREAS, the Company and the Executive mutually desire to make certain
amendments to the Agreement as deemed advisable to prevent an inclusion of
income or imposition of penalties under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or as deemed advisable to facilitate
compliance with Section 409A of the Code.

 

NOW, THEREFORE, pursuant to Section 12(h) of the Agreement (renumbered by this
Amendment No. 1 as Section 12(g)) in order to ensure compliance with Section
409A of the Code, the Agreement is hereby amended as follows:

 

1.           Section 1(a) of the Agreement is hereby deleted, and the following
substituted therefor:

 

The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section l(b)) on which a Change of Control) occurs.
Anything in this Agreement to the contrary notwithstanding, if (A) the
Executive’s employment with the Company is terminated by the Company or the
Executive terminates employment because the Executive ceases to be an officer of
the Company, (B) the Date of Termination occurs prior to the date on which a
Change of Control occurs, and (C) it is reasonably demonstrated by the Executive
that such termination of employment or cessation of status as an officer (i) was
at the request of a third party who has taken steps reasonably calculated to
effect the Change of Control or (ii) otherwise arose in connection with or
anticipation of the Change of Control, then for all purposes of this Agreement
the “Effective Date” shall mean the date immediately prior to such Date of
Termination.

 

2.           The final sentence of Section 5(e) is hereby deleted, and the
following substituted therefor:

 

Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences, and the Company and the Executive shall take
all steps necessary (including with regard to any post-termination services by
the Executive) to ensure that any termination described in this Section 5
constitutes, a “separation from service” within the meaning of Section 409A of
the Code, and, notwithstanding the foregoing, the date on which such separation
from service takes place shall be the “Date of Termination.”

 

1


--------------------------------------------------------------------------------


3.           The final sentence of Section 6(a) is hereby amended by deleting
the words “and except as otherwise provided in Section 12(g) with respect to an
Anticipatory Termination.”

 

4.           Section 12(g) is hereby deleted in its entirety.

 

5.           Section 12(h) is hereby renumbered Section 12(g), and the following
substituted therefor:

 

The Agreement is intended to comply with the requirements of Section 409A of the
Code or an exemption or exclusion therefrom and, with respect to amounts that
are subject to Section 409A of the Code, shall in all respects be administered
in accordance with Section 409A of the Code. Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A of the Code.
In no event may the Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement. If the Executive dies
following the Date of Termination and prior to the payment of any amounts
delayed on account of Section 409A of the Code, such amounts shall be paid to
the personal representative of the Executive’s estate within 30 days after the
date of the Executive’s death. All reimbursements and in-kind benefits provided
under this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) in no event shall reimbursements by the Company under this Agreement be made
later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided, that the
Executive shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred; (ii) the amount of in-kind benefits
that the Company is obligated to pay or provide in any given calendar year shall
not affect the in-kind benefits that the Company is obligated to pay or provide
in any other calendar year; (iii) the Executive’s right to have the Company pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Executive’s remaining lifetime (or if longer, through the
20th anniversary of the Effective Date). Prior to the Effective Date but within
the time period permitted by the applicable Treasury Regulations, the Company
may, in consultation with the Executive, modify the Agreement, in the least
restrictive manner necessary and without any diminution in the value of the
payments to the Executive, in order to cause the provisions of the Agreement to
comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.

 

6.           Except as provided herein, the Agreement shall remain in full force
and effect, provided, however, that the Company is hereby authorized and
directed, but shall not be required, to execute and deliver an amendment and
restatement of the Agreement in order to reflect this Amendment No. 1. The
Agreement together with this Amendment No. 1 shall be considered one and the
same agreement. All capitalized terms used and not otherwise defined herein
shall have the meaning ascribed thereto in the Agreement.

 

7.           This Amendment No. 1 is being made pursuant to Section 12(h) of the
Agreement (hereby renumbered Section 12(g)) in order to ensure compliance with
Section 409A of the Code and shall become effective as of the date first set
forth above.

 

 

MEDTRONIC, INC.

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 


2


--------------------------------------------------------------------------------